  BP~A0l45                 t?~j-1 £~9~
        Case 5:20-cv-00019-JPB-JPM
                                                 I    INNATE   RRQUES      TO sTAFr     CDFRM
                                   Document 37-6 Filed 08/28/20 Page 1 of 1 PageID #: 307
                                                                                                      -         ~-   -~-         ~

  JJNE 10             ~
  U S      DEp~~~-1 O~ JCSTIC~                                                           FE~~Aj. BUREAU O~ P.aISO~4s




 SUBJECT: (Briefly state your question or concern and the solution you are requesting.
 Continue on back, if necessary.   Your failure to be specific may result in no action being
 taken.   If necessary, you will be interviewed in order to Successfully respond to your
 request.

                                         6       ~                      ~        V’~/(~CL             h1
 f~-~         r       /    ~
                                    r                       G~r~
                                                                                                                           L f


                                                                                            P1   L   ,~   r ~

                                                                                  ~—




                                                     (Do not write below this   line)

  DISPOSITION:




Record Copy       —       File;   Copy       -   Inmate

PDF
                                                     Prescribed by P5511


                                                                     This form replaces BP—l48.070 dated Oct 86
                                                                     and BP—5148.070 APR 94


        IN SECTION 6 UNLESS APPROPRIATE ~
                                                                                                SECTION 6
